Exhibit 10.2

EXECUTION COPY

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
September 27, 2012 (this “Amendment”), modifies that certain Amended and
Restated Credit Agreement, dated as of August 8, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among RADIOSHACK CORPORATION, a Delaware corporation (the “Borrower”), the
guarantors from time to time party thereto (the “Facility Guarantors”), the
financial institutions from time to time party thereto (collectively, the
“Lenders”), and BANK OF AMERICA, N.A., as administrative agent and collateral
agent (in such capacity, the “Administrative Agent”) for itself and the other
Lenders. Capitalized terms used herein and not defined shall have the meaning
assigned to such terms in the Credit Agreement.

RECITALS

WHEREAS, contemporaneously with the effectiveness of this Amendment, the
Borrower and the Facility Guarantors are entering into a term loan facility (the
“Term Loan Facility”) with Wells Fargo Bank, National Association as agent (in
such capacity, the “Term Agent (Wells)”), pursuant to which the Borrower and the
Facility Guarantors will borrow term loans in an aggregate principal amount not
to exceed $100,000,000 (which Indebtedness is permitted under Section 6.03(j) of
the Credit Agreement) and grant Liens on their assets to the Term Agent (Wells),
for the benefit of the lenders thereunder, to secure the Borrower and the
Facility Guarantors’ obligations under the Term Loan Facility (hereinafter, the
“Term Loan Facility Transaction”);

WHEREAS, in connection with the Term Loan Facility Transaction and the granting
of Liens thereunder, (a) the Administrative Agent and the Loan Parties have
agreed to amend and restate the Security Agreement to, among other things,
provide for a grant of a Lien by the Loan Parties on certain additional assets
which will also secure the Term Loan Facility and (b) the Administrative Agent,
the Term Agent (Wells) and the Loan Parties have agreed to enter into an
intercreditor agreement to set forth, among other things, the priority of all
Liens securing the Obligations and the obligations under the Term Loan Facility,
in each case, such that all Liens securing the obligations under the Term Loan
Facility will constitute Permitted Junior Liens under the Credit Agreement; and

WHEREAS, in connection with the Term Loan Facility Transaction and the other
transactions described in the foregoing recitals, the Borrower, the Lenders, and
the Administrative Agent have agreed, on the terms and conditions set forth
herein, to amend certain provisions of the Credit Agreement;

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:

Section 1. Amendments to Credit Agreement.



--------------------------------------------------------------------------------

(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
adding the following new definitions in the appropriate alphabetical location:

“Availability Block” means $45,000,000.

“Bank Products Reserve” means the aggregate amount of reserves established by
the Administrative Agent from time to time in its Permitted Discretion in
respect of Obligations consisting of Bank Products.

“Copyright Agreement” means, each copyright security agreement by and among the
applicable Loan Parties and the Administrative Agent, pursuant to which such
Loan Parties grant, assign, and pledge to the Administrative Agent, for the
benefit of the Secured Parties, to secure the Obligations, a continuing security
interest in all of such Grantor’s right, title and interest in Intellectual
Property consisting of Copyrights, as the same may be amended, restated,
supplemented or otherwise modified and in effect from time to time.

“First Amendment” means the First Amendment to Amended and Restated Credit
Agreement, dated as of September 27, 2012 (the “First Amendment Effective
Date”), among the Borrower, the Facility Guarantors, the Lenders party thereto
and the Administrative Agent.

“Incremental Term Loan Maturity Date” means September 27, 2017; provided,
however, that if such date is not a Business Day, the Incremental Term Loan
Maturity Date shall be the next preceding Business Day.

“IP Security Agreements” collectively, the Copyright Agreement, the Patent
Agreement and the Trademark Agreement.

“Patent Agreement” means the Patent Security Agreement dated as of the First
Amendment Effective Date, by and among the Loan Parties party thereto and the
Administrative Agent, as amended, restated, supplemented or otherwise modified
and in effect from time to time.

“Term Agent (Wells)” means the “Term Agent” as defined in the Term Loan
Intercreditor Agreement (Wells).

“Term Loan Facility (Wells)” means the term loan facility made available to the
Borrower and the Facility Guarantors under that certain Term Loan Agreement,
dated as of September 27, 2012, among the Borrower, the Facility Guarantors, the
Term Agent (Wells) and the lenders party thereto.

“Term Loan Intercreditor Agreement (Wells)” means that certain Intercreditor
Agreement, dated as of September 27, 2012, by and among the Administrative
Agent, the Term Agent (Wells), and the Loan Parties, with respect to the Term
Loan Facility (Wells) and the Permitted Junior Liens securing Indebtedness
thereunder, as amended, restated, supplemented or otherwise modified and in
effect from time to time.



--------------------------------------------------------------------------------

“Term Loan Primary Collateral” means the “Term Loan Priority Collateral” as
defined in the Term Loan Intercreditor Agreement (Wells).

“Term Loan Priority Accounts” means the “Term Loan Priority Accounts” as defined
in the Term Loan Intercreditor Agreement (Wells).

“Trademark Agreement” means the Trademark Security Agreement, dated as of the
First Amendment Effective Date, by and among the Loan Parties party thereto and
the Administrative Agent, as amended, restated, supplemented or otherwise
modified and in effect from time to time.

(b) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
restating the following definitions in their entirety as follows:

“ABL Primary Collateral” means the “ABL Priority Collateral” as defined in the
Term Loan Intercreditor Agreement (Wells).

“Material Indebtedness” means (a) Indebtedness under the Term Loan Facility
(Wells) and (b) Indebtedness (other than the Obligations) of the Loan Parties
and their Subsidiaries, individually or in the aggregate, having an aggregate
principal amount exceeding $50,000,000.

“Maturity Date” means, (a) January 4, 2016 or (b) solely with respect to any
Incremental Term Loan, the Incremental Term Loan Maturity Date.

“Mortgage” means a mortgage, deed of trust or deed to secure debt pursuant to
which a Loan Party grants to the Administrative Agent, for the benefit of the
Secured Parties, a Lien upon any Real Estate (including, without limitation,
Pledged Real Estate) of such Loan Party, as security for the Obligations.

“Security Agreement” means the Amended and Restated Security Agreement dated as
of the First Amendment Effective Date among the Loan Parties and the
Administrative Agent for the benefit of the Secured Parties, as further amended,
restated, supplemented or otherwise modified and in effect from time to time.

“Security Documents” means the Security Agreement, the Facility Guarantee, the
Mortgages, the IP Security Agreements and each other security agreement or other
instrument or document executed and delivered pursuant to this Agreement or any
other Loan Document that creates a Lien in favor of the Administrative Agent to
secure any of the Obligations.



--------------------------------------------------------------------------------

(c) The definition of “Availability Reserve” in Section 1.01 of the Credit
Agreement is hereby amended by deleting the text “and (f)” set forth in the
third line thereof and substituting in lieu thereof the text: “(f) the Bank
Products Reserve, and (g)”.

(d) The definition of “Monthly Reporting Period” in Section 1.01 of the Credit
Agreement is hereby deleted in its entirety.

(e) The definition of “ERISA Event” in Section 1.01 of the Credit Agreement is
hereby amended by:

 

  i. restating clause (b) contained in such definition in its entirety as
follows:

(b) the failure of any Plan to satisfy the minimum funding standards of Sections
of Sections 412 or 430 of the Code or Section 302 of ERISA applicable to such
Plan in a manner that would reasonably be expected to result in a Material
Adverse Effect, whether or not waived;

 

  ii. deleting the reference to “Section 4.12(d)” contained in clause (c) of
such definition and inserting in lieu thereof the reference to “Section
4.12(c)”; and

 

  iii. deleting the reference to “Section 3.03(c)” contained in clause (c) of
such definition and inserting in lieu thereof the reference to “Section
3.02(c)”.

(f) The definition of “FCCR Trigger Event” is hereby amended by inserting the
following new text immediately after the word “Availability” occurring in the
second line thereof: “(which, for this purpose only, shall be calculated without
giving effect to the deduction of the Availability Block from the Revolving
Credit Borrowing Base)”.

(g) The definition of “Loan Documents” in Section 1.01 of the Credit Agreement
is hereby amended by inserting the parenthetical “(including, without
limitation, the Term Loan Intercreditor Agreement (Wells))” after the words “any
intercreditor agreement,” appearing in such definition.

(h) The definition of “Revolving Credit Borrowing Base” in Section 1.01 of the
Credit Agreement is hereby amended by inserting the following new text at the
end of such definition, immediately before the period at the end of such
definition:

“; minus

(g) the Availability Block”.

(i) Paragraph (b) of Section 2.02 (Increase of Total Term Commitments) of the
Credit Agreement is hereby amended by deleting the last sentence contained
therein and substituting the following therefor:



--------------------------------------------------------------------------------

Any increase in the Total Term Commitments shall be made on the same terms
(except maturity terms), and shall be subject to the same conditions as the Term
Loans of the existing Term Lenders (it being understood that any arrangement or
commitment fees payable to MLPF&S, as an Arranger, or one or more Additional
Term Commitment Lenders, as the case may be, may be different than those paid
with respect to the Term Commitment of the existing Term Lenders on or prior to
the Amendment Effective Date or with respect to any other Additional Term
Commitment Lender in connection with any other Term Commitment Increase pursuant
to this SECTION 2.02(b) and all Incremental Term Loans shall mature and be
payable on the Incremental Term Loan Maturity Date).

(j) Section 2.03 (Reserves) of the Credit Agreement is hereby amended by
inserting the following new text at the end of such Section, immediately before
the period at the end of such Section:

“, or (c) to implement the Bank Products Reserve. It is acknowledged that the
Bank Products Reserve (i) shall be implemented by the Administrative Agent at
any time that the exposure in respect of Bank Products exceeds $5,000,000 and
(ii) may in addition otherwise be implemented by the Administrative Agent in its
Permitted Discretion in accordance with the Bank Product Notices referred to in
Section 8.13”.

(k) Section 2.08 (Interest on Loans) of the Credit Agreement is hereby amended
by restating paragraph (c) contained therein as follows:

“(c) Payment Dates. Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto, the Termination Date applicable
thereto and at such other times as may be specified herein. Accrued interest on
all Loans after the Termination Date applicable thereto shall be payable on
demand. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.”

(l) Section 2.13 (Termination or Reduction of Commitments) of the Credit
Agreement is hereby amended by restating paragraph (c) contained as follows:

“(c) Termination Date.

(i) Upon the Termination Date (for all Obligations, other than Obligations in
respect of any Incremental Term Loans), the Commitments of the Lenders shall be
terminated in full, and the Borrower shall pay in full and in cash, all
outstanding Loans (other than any Incremental Term Loans) and all other
outstanding Obligations (other than Obligations on account of any Incremental
Term Loans) then owing by them to the Lenders (including, without limitation,
all Breakage Costs incurred in connection therewith).



--------------------------------------------------------------------------------

(ii) Upon the Termination Date for Incremental Term Loans, the Borrower shall
pay in full and in cash, all outstanding Incremental Term Loans and all other
outstanding Obligations on account of any Incremental Term Loans then owing by
them to the Lenders (including, without limitation, all Breakage Costs incurred
in connection therewith).”

(m) Section 2.16 (Credit Card Arrangements; Cash Management) of the Credit
Agreement is hereby amended by inserting the following new paragraph
(k) immediately following existing paragraph (j) in such Section 2.16:

“(k) The Loan Parties shall not permit any ABL Primary Collateral (including,
without limitation, any proceeds of ABL Primary Collateral) to be deposited in
any Term Loan Priority Account.”

(n) Section 5.01 (Financial Statements) of the Credit Agreement is hereby
amended by (x) deleting the words “during any Monthly Reporting Period”
appearing in such Section 5.01(c), and (y) deleting the words “certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries” appearing at the end of Section 5.01(c) and
inserting in lieu thereof the words “certified by a Responsible Officer of the
Borrower as the internal non-GAAP financial statements prepared by the Borrower
in the normal course of business and used internally for purposed of evaluating
the performance of the business”.

(o) Section 5.02 (Certificates; Other Information) of the Credit Agreement is
hereby amended by (x) deleting the word “and” appearing at the end of clause
(i) in paragraph (c), (y) inserting a comma (“,”) immediately after the word
“Person” appearing at the end of clause (i) in paragraph (c) and (z) inserting
the following immediately after the reference to “SECTION 5.02” appearing at the
end of clause (ii) in paragraph (c):

“and (iii) any notices, statements (including financial statements) or reports
(including reports with respect to Collateral) furnished to the Term Agent
(Wells) or any lender under the Term Loan Facility (Wells), in each case, not
otherwise required to be furnished to the Lenders pursuant to any other clause
of SECTION 5.01, this SECTION 5.02 or SECTION 5.03”.

(p) Section 6.01 (Liens) of the Credit Agreement is hereby amended by inserting
the words “payment of utilities and similar expenses and” following the word
“including” appearing in the second parenthetical of clause (f) of such
Section 6.01.

(q) The Credit Agreement is hereby amended by inserting the following new
SECTION 8.13 therein in the correct numerical location:



--------------------------------------------------------------------------------

SECTION 8.13 Notice; Information Regarding Bank Products.

The Borrower and each Lender that provides or that has an Affiliate that
provides Bank Products to a Loan Party (other than, in each case, Bank of
America) agrees to provide written notice, or cause the Administrative Agent to
be provided written notice, of any Loan Party entering into any such Bank
Product with such Lender (or such Affiliate of a Lender) (each such notice, a
“Bank Product Notice”). Such Bank Product Notice shall include a description of
the Bank Product, as well as the maximum potential liability under such Bank
Product and the methodology to be used by such parties in determining the
liability owing from time to time under such Bank Product. The Borrower shall
cause to be delivered to the Administrative Agent, together with the delivery of
each Borrowing Base Certificate, a list of all outstanding Bank Products with
any Lender or any Affiliate of a Lender, setting forth a description of such
Bank Products and the providers of such Bank Products. Each Lender, for itself
and for its Affiliates providing Bank Products, acknowledges and agrees that
(a) pursuant to the Term Loan Intercreditor Agreement, the Obligations in
respect of any Bank Products may constitute “Excess ABL Obligations” to the
extent an Availability Reserve is not implemented and maintained in respect
thereof and that the Administrative Agent shall have no liability as a result
thereof, (b) such Lender or Affiliate of such Lender (and not the Administrative
Agent), as applicable, is responsible for the calculation and reporting of the
amount of the maximum exposure under each of its Bank Products for which a Bank
Product Reserve may be implemented, (c) the Administrative Agent shall not be
obligated to implement and maintain a Bank Product Reserve unless and to the
extent that the Administrative Agent is provided a Bank Product Notice setting
forth the maximum exposure under the applicable Bank Products pursuant to this
Section 8.13, and (d) the Administrative Agent shall not be obligated to (but
may, in its Permitted Discretion) implement a Bank Product Reserve to the extent
that the implementation thereof would result in an Overadvance.

(r) Schedule 9.24 to the Credit Agreement is hereby amended by deleting such
Schedule 9.24 in its entirety and substituting therefor Schedule 9.24 attached
hereto as Schedule 9.24.

Section 2. Conditions Precedent. This Amendment shall become effective as of the
date first written above (the “Effective Date”) upon the satisfaction of the
following conditions precedent:

(a) Documentation. The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent

(i) a fully-executed and effective Amendment, executed by the Borrower, the
Facility Guarantors, the Administrative Agent and the Required Lenders;

(ii) a fully-executed and effective Term Loan Intercreditor Agreement (Wells),
executed by the Administrative Agent, the Term Agent (Wells) and the Loan
Parties;



--------------------------------------------------------------------------------

(iii) a fully-executed and effective Security Agreement, executed by the
Administrative Agent and the Loan Parties;

(iv) fully-executed and effective copies of the Trademark Agreement and the
Patent Agreement, executed by the Administrative Agent and the applicable Loan
Parties;

(v) a certificate of a Responsible Officer of the Borrower, certifying and
attaching true and complete copies of the loan agreement and the collateral
documents under the Term Loan Facility (Wells);

(vi) a certificate of the Secretary or Assistant Secretary of each Loan Party
dated the Effective Date and certifying (i) that attached thereto is a true and
complete copy of resolutions duly adopted by the board of directors (or
equivalent governing body) of such Loan Party authorizing the execution,
delivery and performance of this Amendment, the Security Agreement, the IP
Security Agreements, the Mortgages and the Intercreditor Agreement, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, and (ii) that the certificate or articles of incorporation or
organization of such Loan Party and the by-laws or operating (or limited
liability company) agreement of such Loan Party have not been amended since
August 8, 2012 (except as otherwise indicated); and

(vii) a written opinion (addressed to the Administrative Agent and the Lenders
and dated the Effective Date) of Simpson Thacher & Bartlett LLP, counsel for the
Loan Parties and applicable local counsel to the Loan Parties, in each case
covering such matters relating to the Loan Parties, this Amendment, the Security
Agreement, the IP Security Agreements and the Intercreditor Agreement or and the
transactions contemplated hereby and thereby as the Administrative Agent shall
reasonably request. The Loan Parties hereby request such counsel to deliver such
opinions.

(d) No Default. On the Effective Date and after giving effect to this Amendment,
no event shall have occurred and be continuing that would constitute a Default
or an Event of Default.

Section 3. Representations and Warranties; Reaffirmation of Grant. The Borrower
hereby represents and warrants to Administrative Agent and the Lenders that, as
of the date hereof and after giving effect to this Amendment, (a) all
representations and warranties of the Loan Parties set forth in the Credit
Agreement and in any other Loan Document are true and correct in all material
respects on and as of the date hereof to the same extent as though made on and
as of such date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date, provided that any representation and warranty which is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects on such respective dates, (b) no
Default or Event of Default has occurred and is continuing, (c) the Credit
Agreement and all other Loan



--------------------------------------------------------------------------------

Documents (as amended hereby) are and remain legally valid, binding obligations
of the Loan Parties party thereto, enforceable against each such Loan Party in
accordance with their respective terms and (d) each of the Security Documents to
which such Loan Party is a party and all of the Collateral described therein do
and shall continue to secure the payment of all Obligations as set forth in such
respective Security Documents.

Section 4. Consent to Amendment and Restatement of Security Agreement. Each
undersigned Lender hereby consents to the amendment and restatement of the
Security Agreement in the form of the Amended and Restated Security Agreement
dated as of the First Amendment Effective Date.

Section 5. Post Closing Requirements. The Borrower shall, not later than the
date of delivery thereof to the Term Agent (Wells), deliver to the
Administrative Agent the following with respect to each parcel of Real Estate
that constitutes Term Loan Primary Collateral) (each of which shall be in form
and substance reasonably satisfactory to the Administrative Agent): (i) duly
executed and effective Mortgage with respect to such Real Estate, (ii) a
favorable opinion of counsel covering such matters as to the applicable Mortgage
as the Administrative Agent may reasonably request, (iii) (x) the results of
flood zone determinations with respect to such Real Estate, (y) duly executed
flood zone notifications by the applicable Loan Party to the extent such Real
Estate is determined to be located in a flood zone, and (z) flood insurance in
an amount, with endorsements and by an insurer reasonably acceptable to the
Administrative Agent, if the Real Estate is within a flood zone, and
(iv) evidence of payment of all taxes and assessment with respect to such Real
Estate as of such date.

Section 6. Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Document shall survive the
execution and delivery of this Amendment, and no investigation by the
Administrative Agent or the Lenders shall affect the representations and
warranties or the right of the Administrative Agent and the Lenders to rely upon
them.

Section 7. Amendment as Loan Document. This Amendment constitutes a “Loan
Document” under the Credit Agreement.

Section 8. Costs and Expenses. The Borrower shall pay on demand all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including the
reasonable fees, charges and disbursements of counsel to the Administrative
Agent) incurred in connection with the preparation, negotiation, execution and
delivery of this Amendment.

Section 9. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF
LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE DOMESTIC
SUBSTANTIVE LAWS OF ANY OTHER STATE).



--------------------------------------------------------------------------------

Section 10. Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier (or electronic
mail (including in PDF format)) shall be effective as delivery of a manually
executed counterpart of this Amendment.

Section 11. Limited Effect. This Amendment relates only to the specific matters
expressly covered herein, shall not be considered to be an amendment or waiver
of any rights or remedies that the Administrative Agent or any Lender may have
under the Credit Agreement, under any other Loan Document (except as expressly
set forth herein) or under Law, and shall not be considered to create a course
of dealing or to otherwise obligate in any respect the Administrative Agent or
any Lender to execute similar or other amendments or waivers or grant any
amendments or waivers under the same or similar or other circumstances in the
future.

Section 12. Ratification by Facility Guarantors. Each of the Facility Guarantors
acknowledges that its consent to this Amendment is not required, but each of the
undersigned nevertheless does hereby agree and consent to this Amendment and to
the documents and agreements referred to herein. Each of the Facility Guarantors
agrees and acknowledges that such Guarantor’s obligations under the Loan
Documents shall remain in full force and effect and nothing herein shall in any
way limit such obligations, all of which are hereby ratified, confirmed and
affirmed in all respects.

[Remainder of page intentionally blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

RADIOSHACK CORPORATION,

    as Borrower

By:  

/s/ Mark W. Barfield

  Name: Mark W. Barfield   Title:   Vice President and Treasurer

 

RADIOSHACK CUSTOMER SERVICE LLC

RADIOSHACK GLOBAL SOURCING CORPORATION

RADIOSHACK GLOBAL SOURCING, INC.

SCK, INC.

TANDY FINANCE CORPORATION,

    as a Facility Guarantor

By:  

/s/ Mark W. Barfield

  Name: Mark W. Barfield   Title:   Vice President and Treasurer

 

RADIOSHACK GLOBAL SOURCING LIMITED PARTNERSHIP

TE ELECTRONICS LP

IGNITION L.P.,

    as a Facility Guarantor

By: RadioShack Corporation, its general partner By:  

/s/ Mark W. Barfield

  Name: Mark W. Barfield   Title:   Vice President and Treasurer

 

TRS QUALITY, INC.,

    as a Facility Guarantor

By:  

/s/ Joel H. Tiede

  Name: Joel H. Tiede   Title:   President

Signature Page to First Amendment to RSH Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA,   as Administrative Agent, Swingline Lender, a Lender
(including, without limitation as an Additional Term Commitment Lender) and an
Issuing Bank

By:

  /s/ David Vega  

 

  Name:   David Vega   Title:     Managing Director

 

Signature Page to First Amendment to Amended and Restated RSH Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL  

ASSOCIATION,

as a Lender and as an Issuing Bank

By:

  /s/ Connie Liu  

 

  Name:   Connie Liu   Title:     Vice President

 

Signature Page to First Amendment to Amended and Restated RSH Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK,

    as a Lender

By:   /s/ Louis Alexander  

 

  Name: Louis Alexander   Title: Attorney in Fact

 

Signature Page to First Amendment to Amended and Restated RSH Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

    as a Lender

By:   /s/ Kevin D. Padgett  

 

  Name: Kevin D. Padgett   Title: Authorized Officer

 

Signature Page to First Amendment to Amended and Restated RSH Credit Agreement



--------------------------------------------------------------------------------

HSBC BANK USA N.A.,

    as a Lender

By:   /s/ Brian Gingue  

 

  Name: Brian Gingue   Title: Vice President

 

Signature Page to First Amendment to Amended and Restated RSH Credit Agreement



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ J. Matney Gornall  

 

  Name: J. Matney Gornall   Title: Vice President

 

Signature Page to First Amendment to Amended and Restated RSH Credit Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

    as a Lender

By:   /s/ Paul A. Taubeneck  

 

  Name: Paul A. Taubeneck   Title: Vice President

 

Signature Page to First Amendment to Amended and Restated RSH Credit Agreement



--------------------------------------------------------------------------------

COMPASS BANK,

    as a Lender

By:   /s/ Ramon Garcia  

 

  Name: Ramon Garcia   Title: Vice President

 

Signature Page to First Amendment to Amended and Restated RSH Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 9.24

PLEDGED REAL ESTATE

 

(i) 900 Terminal Road, Fort Worth, Texas 76106

 

(ii) 1000 Terminal Road, Fort Worth, Texas 76106

 

(iii) 660 N. Pioneer Avenue, Woodland, California 95776

 

(iv) 100 Tandy Drive, Hagerstown, Maryland 21740